UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7059


DEMAR WORRELL,

                 Plaintiff – Appellant,

          and

ANTHONY VELASQUEZ,

                 Plaintiff,

          v.

SERGEANT SPARKS; SERGEANT WINN,

                 Defendants – Appellees,

          and

WAYNE COUNTY JAIL,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-ct-03092-D)


Submitted:   November 23, 2015              Decided:   February 25, 2016


Before NIEMEYER, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Demar Worrell, Appellant Pro Se. Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART PA, New Bern, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Demar Worrell appeals the district court’s orders granting

summary judgment to defendants on his 42 U.S.C. § 1983 (2012)

complaint and denying reconsideration.                 We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                    Worrell v. Sergeant

Sparks, No. 5:14-ct-03092-D (E.D.N.C. Mar. 24, 2015 & June 11,

2015).     We    deny    Worrell’s      motion   for    medical       records   and

dispense   with       oral   argument    because       the    facts    and   legal

contentions     are   adequately     presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         3